                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA             :           Hon. Douglas E. Arpert, USMJ

      v.                             :           Mag. No. 21-6013

JOEL PEREZ-NAJERA                    :

                             ORDER FOR CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(Martha K. Nye, Assistant U.S. Attorney, appearing), and defendant Joel Perez-

Najera (Brian Reilly, Esq., appearing), for an order granting a continuance of

the proceedings in the above-captioned matter through August 27, 2021; the

defendant being aware that he has the right to have the matter submitted to a

grand jury within thirty days of the date of his initial appearance pursuant to

Title 18, United States Code, Section 3161(b); the defendant having consented

to a second continuance; and defendant having waived his right to a speedy trial,

and for good cause shown:

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

            (1) The defendant and his counsel have expressed a desire to review

               informal discovery materials provided by the United States;

            (2) Plea negotiations are anticipated, and both the United States and

               the defendant desire additional time to negotiate a plea

               agreement, which would render any grand jury proceedings and


                                         1
                  any subsequent trial of this matter unnecessary;

               (3) The granting of a continuance will likely conserve judicial

                  resources; and

               (4) Pursuant to Title 18, United States Code, Sections 3161(h)(1)(A)

                  and 3161(h)(7)(A), the ends of justice served by granting the

                  continuance outweigh the best interest of the public and the

                  defendant in a speedy trial.

      IT IS, therefore, on this 30th day of June, 2021,

               ORDERED that this action be, and hereby is, continued through

August 27, 2021, and it is further

               ORDERED that the period from the date of this Order through

August 27, 2021, shall be excludable in computing time under the Speedy Trial

Act of 1974.




                                              HON. DOUGLAS E. ARPERT
                                              United States Magistrate Judge

Reviewed and agreed to by:

s/ Martha K. Nye
Martha K. Nye
Assistant U.S. Attorney



_s/Brian P. Reilly_
Brian Reilly, Esq.
Counsel for Defendant Joel Perez-Najera



                                          2
